U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended August 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-53011 KURRANT MOBILE CATERING, INC. (Name of small business issuer in its charter) Colorado 26-1559350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 279 Sherbrooke West, Suite 305 Montreal, Quebec, Canada H2X IY2 (Address of principal executive offices) (514) 273-0123 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes oNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’sclasses of common stock, as of the most practicable date: Outstanding as of October 20, 2010 Class Common Stock, $0.001 par value Transitional Small Business Disclosure Format (Check one): Yes oNo x KURRANT MOBILE CATERING, INC. FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statement of Stockholders’ Equity (Deficit) (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7-13 Item 2. Management’s Discussion and Analysis (MD&A) 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 24 Item 4 Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 26 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KURRANT MOBILE CATERING INC. Consolidated Balance Sheets (Unaudited) August 31, February 28, 2010 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net (note 3) Receivables - related party (note 4) Inventory, net of allowance of $74,909 and $75,899 Royalty advances - Prepaid expenses - Total current assets Property and equipment, net (note 5) Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses (note 6) $ $ Accounts payable and accrued expenses - related party (note 7) Advances from related party (note 8) Deferred revenues Short term debtnet of unamortized discount of $32,777 and $0 (note 9) - Short term debt related party (note 9) - Income taxes payable Total current liabilities Total liabilities Stockholders'Deficit Common stock $0.001 par value: 250,000,000 shares authorized:169,054,254 and 91,404,254 shares issued and outstanding, respectively Additional paid-in-capital ) Accumulated deficit ) ) Non controlling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the financial statements 3 KURRANT MOBILE CATERING INC. Consolidated Statements of Operations (Unaudited) Three months ended Six months ended August 31, August 31, August 31, August 31, Revenues, net of allowances and returns $ Operating costs and expenses: Cost of sales Selling, general and administration Depreciation and amortization expense - - Total operating costs and expenses Operating income (loss) Other income (expenses) Interest expense ) Loss on settlement of debt ) - ) - Foreign currency gain (loss) ) ) Total other income (expenses) Net loss $ ) $ ) $ ) $ ) Net loss attributable to the non controlling interest Net loss attributable to Kurrant Mobile Catering, Inc. and its common shareholders ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average common shares- basic and diluted The accompanying notes are an integral part of the financial statements 4 KURRANT MOBILE CATERING INC. Consolidated Statements of Cash Flows (Unaudited) Six months ended August 31, August 31, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile netloss to net cash used in operating activities Depreciation and amortization expense - Stock-based compensation - Loss on settlement of debt - Amortization of debt discount - Changes in operating assets and liabilities: Receivables ) ) Receivables - related party ) - Inventory ) - Royalty advances - Prepaid Expenses - Accounts payable and accrued liabilities - Accounts payableand accrued expensesrelated party ) - Advances from related party (note 8) - Deferred revenues ) - Income taxes payable ) - Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from debt Repayment of debt - related party ) - Dividends paid - ) Redemption of capital stock - ) Net cash provided by financing activities Increase in cash and equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental schedule of cash flow information: Interest paid $
